

SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”) is made and entered into as of June
6, 2008, by and among theglobe.com, inc., a Delaware corporation (“theglobe”),
Strategy Plus, Inc., a Vermont corporation (“Strategy”), tglo.com, Inc., a
Delaware corporation (“tglo”), Chips & Bits, Inc., a Vermont corporation
(“Chips”), Direct Partner Telecom, Inc., a Florida corporation (“Direct”),
Tralliance Corporation, a New York corporation (“Tralliance”), Tralliance
Partners International Corp., a Delaware corporation (“Tralliance Partners”) and
Dancing Bear Investments, Inc., a Florida corporation (the “Secured Party”)
(Strategy, tglo, Chips, Direct, Tralliance, Tralliance Partners and Promotions
are sometimes collectively referred to herein as the “Subsidiaries,” and
together with theglobe, as the “Grantors”).


RECITALS
 
A. Pursuant to that certain Revolving Loan Agreement dated as of June 6, 2008 by
and between theglobe, the Guarantors and the Secured Party (the “Revolving Loan
Agreement”), Secured Party has made certain advances of money, and may make
further advances of money, to Grantors in the amount and manner set forth in the
Revolving Loan Agreement (collectively, the “Loan”) and as represented by a
Promissory Note issued by theglobe (the “Note”).
 
B. In order to induce the Secured Party to enter into the Revolving Loan
Agreement and in furtherance of covenants and undertakings pursuant to the
Revolving Loan Agreement, the Subsidiaries entered into an Unconditional
Guaranty Agreement (the “Guaranty”) pursuant to which each agreed to guaranty
the obligations of theglobe under the Revolving Loan Agreement and related
documentation and agreed to secure such Guaranty with a lien on their respective
assets as provided herein (the Revolving Loan Agreement, the Note, the Guaranty
and this Agreement are sometimes collectively referred to herein as the
“Transaction Documents”);
 
C. Subsidiaries acknowledge that they will substantially benefit, economically
and otherwise, from the theglobe executing the Revolving Loan Agreement and the
proceeds of the loan(s) derived therefrom;
 
D. Grantors wish to secure performance and payment of all obligations under the
Transaction Documents (the “Obligations”) to the Secured Parties pursuant to the
Transaction Documents, this Agreement or otherwise, with all of their tangible
and intangible assets, including without limitation, goodwill, intellectual
property and Grantors’ contractual rights with third parties, all as further
described on Exhibit A attached hereto. All terms used without definition in
this Agreement shall have the meaning assigned to them in the Revolving Loan
Agreement. All terms used without definition in this Agreement or in the
Revolving Loan Agreement shall have the meaning assigned to them in the Uniform
Commercial Code as enacted in the State of Florida (the “UCC”).

1

--------------------------------------------------------------------------------


 
E. Secured Party is willing to make the Loan to theglobe, but only upon the
condition, among others, that the Grantors shall have executed and delivered to
Secured Party this Agreement.
 
NOW, THEREFORE, Grantors and the Secured Party agree as follows:
 
1. Grant of Security Interest. To secure all of the Obligations, Grantors grant
to Secured Parties a security interest in the property described in Exhibit A
(the “Collateral”).
 
2. Grantors’ Representations and Warranties. Grantors represent, warrant, and
covenant, jointly and severally, as follows:
 
(a) Authorization. Grantors have authority and have obtained all approvals and
consents necessary to enter into this Agreement, and Grantors’ execution,
delivery and performance of this Agreement will not violate or conflict with the
terms of Grantors’ Certificates of Incorporation or Bylaws or any statute,
regulation, ordinance, rule of law, agreement, contract, mortgage, indenture,
bond, bill, note, or other instrument or writing binding upon Grantors or to
which Grantors are subject.
 
(b) Title. The Collateral is owned by the Grantors and is free of all liens,
encumbrances and other security interests, other than the lien of this Agreement
and the liens set forth on Exhibit B attached hereto (collectively, “Permitted
Liens”).
 
(c) Further Representations. Grantors further represent, warrant, and covenant
that (i) Grantors are not in default under any agreement under which Grantors
owe any money, or any agreement, the violation or termination of which could
reasonably be expected to have a material adverse effect on the Grantors; (ii)
the information, if any, provided by the Grantors to Secured Party pursuant to a
request for such information from the Secured Party on or prior to the date of
this Agreement is true and correct in all material respects; (iii) all financial
statements and other information provided to the Secured Party, if any, fairly
present Grantors’ financial condition as at the respective dates thereof, and
there has not been a material adverse change in the financial condition of the
Grantors since the date of the most recent of the financial statements submitted
to Secured Party; (iv) Grantors are in compliance with all laws and orders
applicable to it where the failure to so comply could reasonably be expected to
have a material adverse effect on the Grantors; (v) Grantors are not party to
any litigation and are not, to their knowledge the subject of any government
investigation, and the Grantors have no knowledge of any pending litigation or
investigation or the existence of circumstances that reasonably could be
expected to give rise to such litigation or investigation; (vi) Grantors’
principal place of business is located at the address specified in Section 9;
and (vii) the representations and other statements made by the Grantors to
Secured Party, do not, taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary to make any statements
made to Secured Party not misleading.
 
3. Covenants.
 
(a) Encumbrances. The Grantors shall not grant an additional security interest
in any of the Collateral or execute any financing statements covering any of the
Collateral in favor of any person or entity other than the Secured Party.

2

--------------------------------------------------------------------------------


 
(b) Use of Collateral. The Collateral will not be used for any unlawful purpose
or in any way that will void any insurance required to be carried in connection
therewith. Grantors will keep the Collateral free and clear of liens (other than
Permitted Liens) and, as appropriate and applicable, will keep it in good
condition and repair, and will clean, shelter, and otherwise care for the
Collateral in all such ways as are considered good practice by owners of like
property.
 
(c) Indemnification. Grantors shall indemnify Secured Party against all losses,
claims, demands and liabilities of any kind caused by the Collateral.
 
(d) Perfection of Security Interest. Grantors shall execute and deliver such
documents, including without limitation, mortgages, collateral assignments and
UCC financing statements, as Secured Party reasonably deems necessary to create,
perfect and continue the security interest in the Collateral contemplated
hereby.
 
(e) Insurance of Collateral. Grantors, at their expense, shall keep the
Collateral insured against loss or damage by fire, theft, explosion, sprinklers,
and all other hazards and risks, and in such amounts, as are ordinarily insured
against by other owners in similar businesses conducted in the locations where
Grantors’ business is conducted on the date hereof. Grantors shall also maintain
insurance relating to Grantors’ ownership and use of the Collateral in amounts
and of a type that are customary to businesses similar to Grantors.
 
(f) Inventory. As to Collateral which is Inventory, Grantors agrees (a)  to the
extent held in any warehouse or other third party storage facility, to deliver
immediately to Secured Party or Secured Party’s nominee all warehouse receipts
or other documents otherwise entitling Grantors to possession of the Collateral,
(b) to execute and deliver to Secured Party such financing statements as the
Secured Party may request with respect to the Inventory, (c) to take such other
steps as Secured Party may from time to time reasonably request to perfect
Secured Party’s security interest in the Inventory under applicable law,
including, with respect to any portion of the Inventory held by, or in the
possession or under the control of any person or entity other than Grantors, to
obtain the agreement of such person or entity that Secured Party has a first
priority security interest in the Inventory and that Secured Party may take or
otherwise exercise control over such Inventory, free and clear of any claims of
such person or entity.
 
(g) Binding Agreement. Anything herein to the contrary notwithstanding,
(i) Grantors shall remain liable under the contracts and agreements included in
the Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed; (ii) the exercise by Secured Party of any of the rights granted
hereunder shall not release Grantors from any of their duties or obligations
under the contracts and agreements included in the Collateral; and (iii) Secured
Party shall not have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of the
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

3

--------------------------------------------------------------------------------



(h) Instruments. Grantors will deliver and pledge to Secured Party all
Instruments that are part of the Collateral duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to the Secured Party.
 
(i) Records. Grantors shall prepare and keep, in accordance with generally
accepted accounting principles consistently applied, complete and accurate
records regarding the Collateral and, if and when requested by the Secured
Party, shall prepare and deliver a complete and accurate schedule of all the
Collateral in such detail as the Secured Party may reasonably require.
 
(j) Inspection of Grantors’ Books. Grantors shall permit Secured Party or its
designee at reasonable times and from time to time to inspect Grantors’ books,
records and properties and to audit and to make copies of extracts from such
books and records.
 
(k) Fees and Costs. Grantors shall pay all expenses, including reasonable
attorneys’ fees, incurred by Secured Party in the preservation, realization,
enforcement or exercise of Secured Party’s rights under this Agreement.
 
(l) Further Actions and Assurances. At any time and from time to time, upon the
written request of the Secured Party, and at the sole expense of the Grantors,
Grantors shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as the Secured Party may
reasonably deem desirable to obtain the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) to
secure all consents and approvals necessary or appropriate for the grant of a
security interest to Secured Party in any Collateral held by Grantors or in
which Grantors have any rights not heretofore assigned, (ii) filing any
financing or continuation statements under the UCC with respect to the security
interests granted hereby, (iii) transferring Collateral to Secured Party’s
possession (if a security interest in such Collateral can be perfected by
possession), (iv) placing the interest of Secured Party as lienholder on the
certificate of title (or other evidence of ownership) of any vehicle owned by
the Grantors or in or with respect to which the Grantors hold a beneficial
interest, (v) using its best efforts to obtain waivers of liens from landlords
and mortgagees, (vi) causing each wholly-owned or majority-owned subsidiary
which becomes a subsidiary of theglobe after the effective date hereof to (A)
join in the Guaranty as an additional guarantor and (B) join in this Agreement
as an additional “Subsidiary” and “Grantor” within the meaning hereof, (vii)
executing, delivering and filing all necessary mortgages to reflect the Secured
Party security interest in any real property; and (viii) executing, delivering
and filing any and all Collateral Assignments and other instruments necessary to
perfect the Secured Party security interest in any other form of property,
including without limitation, Collateral Assignments with respect to all patents
and patent applications. Where permitted by applicable law, Grantors also hereby
authorize Secured Party to file any financing or continuation statement without
the signature of Grantors. If any amount payable under or in connection with any
of the Collateral is or shall become evidenced by any Instrument, such
Instrument, other than checks and notes received in the ordinary course of
business, shall be duly endorsed in a manner satisfactory to Secured Party and
delivered to Secured Party promptly upon Grantors’ receipt thereof.

4

--------------------------------------------------------------------------------


 
4. Events of Default. The occurrence of (i) any breach or default under the
Revolving Loan Agreement (or any promissory note or other agreement or
instrument delivered in connection therewith, the Transaction Documents) (after
giving affect to any applicable notice and cure period thereunder) or (ii) the
breach of any representation under this Agreement (after notice of any such
breach from the Secured Party and expiration of a fifteen (15) day cure period
without cure of such breach to the Secured Party’s satisfaction), or the failure
to perform any obligation under Section 3 of this Agreement, shall constitute an
“Event of Default” under this Agreement.
 
5. Remedies on Default.
 
(a) Upon the occurrence of an Event of Default, the Secured Party may declare
all amounts outstanding under the Revolving Loan Agreement to be immediately due
and payable, and thereupon all such amounts shall be and become immediately due
and payable to the Secured Party. Secured Party shall have all rights,
privileges, powers and remedies provided by law.
 
i. Secured Party may gather, take possession of, and sell or otherwise dispose
of, the Collateral in accordance with applicable law; and
 
ii. Secured Party may use, operate, consume and sell the Collateral in its
possession as appropriate for the purpose of performing Grantors’ obligations
with respect thereto to the extent necessary to satisfy the obligations of
Grantors.
 
(b) All payments received and amounts realized by Secured Party (or Lienholders,
as applicable) shall be promptly applied and distributed by the Secured Party
(or Lienholders, as applicable) in the following order of priority:
 
i. first, to the payment of all costs and expenses, including reasonable legal
expenses and attorneys fees, incurred or made hereunder by Secured Party (or the
Lienholders, as applicable), including any such costs and expenses of
foreclosure or suit, if any, and of any sale or the exercise of any other remedy
under this Section 5, and of all taxes, assessments or liens superior to the
lien granted under this Agreement;
 
ii. second, to payment to the Secured Party (up to the amount then owing under
the Revolving Loan Agreement) on a pro rata basis, based upon the respective
amount of principal and interest then outstanding to all of such Parties; and
 
iii. third, to the Grantors (to the extent of any surplus).
 
6. Power of Attorney. Following an Event of Default, Grantors hereby appoint
Secured Party, or its attorney-in-fact to prepare, sign and file or record, for
Grantors in Grantors’ name, any financing statements, applications for
registration and like papers and to take any other action deemed by the Secured
Party as necessary or desirable in order to perfect the security interest of the
Secured Party hereunder, to dispose of any Collateral, and to perform any
obligations of the Grantors hereunder, at Grantors’ expense, but without
obligation to do so. Any proceeds received from the foregoing actions of Secured
Party will be distributed in accordance with Section 5(b) of this Agreement.

5

--------------------------------------------------------------------------------



7. Remedies Cumulative. The Secured Party’s rights and remedies under this
Agreement and all other agreements shall be cumulative. The Secured Party shall
have all other rights and remedies not inconsistent herewith as provided under
the UCC, by law, or in equity; provided, however, that all such acts shall be as
directed by the Secured Party. No exercise by Secured Party of one right or
remedy shall be deemed an election, and no waiver by Secured Party of any Event
of Default shall be deemed a continuing waiver. No delay by Secured Party shall
constitute a waiver, election, or acquiescence by it. No waiver by Secured Party
shall be effective unless made in a written document signed on behalf of Secured
Party and then shall be effective only in the specific instance and for the
specific purpose for which it was given.
 
8. Grantors’ Waivers. Secured Party may, at its election, exercise or decline or
fail to exercise any right or remedy it may have against the Grantors or any
security held by Secured Party, including without limitation the right to
foreclose upon any such security by judicial or nonjudicial sale, without
affecting or impairing in any way the liability of the Grantors hereunder.
Grantors waive any setoff, defense or counterclaim that the Grantors may have
against Secured Party. Grantors waive any defense arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights against the Grantors. Grantors waive all rights to participate in any
security now or hereafter held by Secured Party. Grantors waive all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Agreement and of the existence, creation, or incurring of new or additional
indebtedness. Grantors acknowledge and agree that their obligations hereunder
shall be unaffected by any release of any particular Grantor, or any particular
Collateral, from the provisions of this Agreement by the Secured Party.
 
9. Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to the Grantors or to Secured Party, as the case may be, at its
addresses set forth below:

6

--------------------------------------------------------------------------------




If to Grantors:
 
 
 
 
 
 
theglobe.com, inc.
Chips & Bits, Inc.
Strategy Plus, Inc.
tglo.com, Inc.
Direct Partner Telecom, Inc.
Tralliance Corporation
Tralliance Partners International Corp.
110 East Broward Boulevard
Suite 1400
Fort Lauderdale, FL 33301
Attn: Edward Cespedes
FAX: (954) 769-5930
   
with a copy to::
Donald E. “Rocky” Thompson, II, Esq.
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.
200 E. Las Olas Boulevard, Suite 2100
Fort Lauderdale, FL 33301
FAX: (954) 462-9567
   
If to Secured Party:
Dancing Bear Investments, Inc.
c/o theglobe.com, inc.
110 E. Broward Boulevard
14th Floor
Fort Lauderdale, FL 33301
Attn: Michael Egan
FAX: (954) 769-5930
   
with a copy to
William J. Gross, Esq.
Tripp Scott, P.A.
110 S.E. 6th Street
Fort Lauderdale, FL 33301
FAX (954) 761-8475

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
10. Choice of Law and Venue; Jury Trial Waiver.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Florida, without regard to principles of conflicts
of law. Each of Grantors and Secured Party acknowledge that a substantial
portion of negotiations and anticipated performance and execution of this
Agreement occurred or shall occur in Broward County, Florida, and that,
therefore, without limiting the jurisdiction or venue of any other federal or
state courts, each of the parties irrevocably and unconditionally (a) agrees
that any suit, action or legal proceeding arising out of or relating to this
Agreement may be brought in the courts of record of the State of Florida in
Broward County or the court of the United States, Southern District of Florida;
(b) consents to the jurisdiction of each such court in any suit, action or
proceeding; (c) waives any objection which it may have to the laying of the
venue of any such suit, action or proceeding in any of such courts; and (d)
agrees that service of any court paper may be effected on such party by mail, as
provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in said state. GRANTORS AND SECURED PARTY EACH
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

7

--------------------------------------------------------------------------------



11. General Provisions.
 
(a) Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by the Grantors without Secured Party’s prior written consent, which
consent may be granted or withheld in Secured Party’s sole discretion. Secured
Party shall have the right without the consent of or notice to the Grantors to
sell, transfer, negotiate, or grant participation in all or any part of, or any
interest in, Secured Party’s obligations, rights and benefits hereunder.
 
(b) Indemnification. Grantors shall defend, indemnify and hold harmless Secured
Party and its respective officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with Grantors’ failure to comply with the terms of this
Agreement; and (b) all losses or expenses in any way suffered, incurred, or paid
by Secured Party as a result of or in any way arising out of, following, or
consequential to Grantors’ failure to comply with the terms of this Agreement
(including without limitation reasonable attorneys fees and expenses), except
for losses caused by Secured Party’s gross negligence or willful misconduct.
 
(c) Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
(d) Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
(e) Amendments in Writing, Integration. This Agreement cannot be amended or
terminated orally. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement, if any, are merged into this Agreement. Any
term of this Agreement may be amended only with the written consent of the
Grantors and the Secured Party. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon the Grantors and Secured Party.

8

--------------------------------------------------------------------------------



(f) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
 
(g) Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Secured Party has any obligation to make Credit Extensions
to the Grantors. The obligations of the Grantors to indemnify the Secured Party
with respect to the expenses, damages, losses, costs and liabilities described
in Section (b) shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Secured Party have run.

9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.
 
GRANTORS:
 
SECURED PARTY:
         
theglobe.com, inc.
 
Dancing Bear Investments, Inc.
         
By:
/s/ Edward A. Cespedes
     
Name:
Edward A. Cespedes
 
By:
/s/ Robin S. Lebowitz, Treasurer
Title:
President
     



Chips & Bits, Inc., a Vermont corporation
   
By:
/s/ Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President
   
Strategy Plus, Inc., a Vermont corporation
   
By:
/s/ Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President
   
tglo.com, inc., a Delaware corporation
   
By:
/s/ Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President
   
Tralliance Corporation., a New York corporation
   
By:
/s/ Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President
   
Direct Partner Telecom, Inc., a Florida corporation
   
By:
/s/ Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President
   
Tralliance Partners International Corp., a Delaware corporation
   
By:
/s/ Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President


10

--------------------------------------------------------------------------------


 
GRANTORS:


theglobe.com, inc., a Delaware corporation
Chips & Bits, Inc., a Vermont corporation
Strategy Plus, Inc., a Vermont corporation
tglo.com, inc., a Delaware corporation
Tralliance Corporation, a New York corporation
Direct Partner Telecom, Inc., a Florida corporation
Tralliance Partners International Corp., a Delaware corporation

11

--------------------------------------------------------------------------------



EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO THIS SECURITY AGREEMENT
 
All real and personal property of Grantors whether presently existing or
hereafter created or acquired, and wherever located, including, but not limited
to:
 
(a)  all accounts, chattel paper (including tangible and electronic chattel
paper), deposit accounts, documents (including negotiable documents), contract
rights, equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of each
Grantor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;
 
(b)  all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the forgoing, or any parts thereof or any
underlying or component elements of any of the forgoing, together with the right
to copyright and all rights to renew or extend such copyrights and the right
(but not the obligation) of Secured Parties to sue in their own name and/or in
the name of any Grantor for past, present and future infringements of copyright;
 
(c)  all state and federal trademarks, service marks, trade names and service
names and the goodwill associated therewith, together with the right to
trademark and all rights to renew or extend such trademarks and the right (but
not the obligation) of Secured Parties to sue in its own name and/or in the name
of a Grantor for past, present and future infringements of trademark;
 
(d)  all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether a Grantor is licensor or licensee, (iii)
income, royalties, damages, payments, accounts and accounts receivable now or
hereafter due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of any Grantor
and/or in the name of Secured Parties for past, present and future infringements
thereof, (v) rights corresponding thereto throughout the world in all
jurisdictions in which such patents have been issued or applied for, and (vi)
reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and
 
(e)  any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the Florida Uniform Commercial Code, as
amended or supplemented from time to time.
 
Notwithstanding the foregoing, the term “Collateral” shall not include any
Equipment or rights of the Grantors as a lessee or licensee to the extent the
granting of a security interest therein would be contrary to the terms of such
lease or license or applicable law.

12

--------------------------------------------------------------------------------



EXHIBIT B
Permitted Liens


1. Any liens of landlords pursuant to the terms of the applicable lease or
pursuant to applicable law.


2. The lien of the Security Agreement dated April 22, 2005 (the “$4M Loan
Security Agreement”) by and among theglobe.com, inc., the Grantors and the
Investors who are parties to the $4M Loan Security Agreement.


3. The lien of the Security Agreement dated May 29, 2007 (the “$3M Loan Security
Agreement”) by and among theglobe.com, inc. and the Grantors who are parties to
the $3M Loan Security Agreement.

13

--------------------------------------------------------------------------------


 